The summaries of the Colorado Court of Appeals published opinions
  constitute no part of the opinion of the division but have been prepared by
  the division for the convenience of the reader. The summaries may not be
    cited or relied upon as they are not the official language of the division.
  Any discrepancy between the language in the summary and in the opinion
           should be resolved in favor of the language in the opinion.


                                                                SUMMARY
                                                          September 1, 2022

                                2022COA97

No. 19CA0287, People v. Lopez — Constitutional Law — Sixth

Amendment — Right to Counsel — Right to Conflict-Free

Representation

     As a matter of first impression, a division of the court of

appeals determines whether a defendant must satisfy the Sullivan

prophylaxis in order to obtain relief in a conflict-free counsel claim

when the conflict arises from the simultaneous prosecution of

defense counsel and defendant by the same jurisdiction during the

representation. Our supreme court has thus far explicitly limited

the Sullivan prophylaxis to conflicts arising from the representation

of multiple defendants. The division concludes that due to the

differing nature of the conflicts, the Sullivan prophylaxis should not

be extended. The judgment is reversed and the case is remanded.
COLORADO COURT OF APPEALS                                        2022COA97


Court of Appeals No. 19CA0287
El Paso County District Court No. 17CR3917
Honorable David A. Gilbert, Judge


The People of the State of Colorado,

Plaintiff-Appellee,

v.

Matthew Rodolfo Vansant Lopez,

Defendant-Appellant.


                       JUDGMENT REVERSED AND CASE
                        REMANDED WITH DIRECTIONS

                                   Division V
                        Opinion by JUSTICE MARTINEZ*
                         Fox and Casebolt*, JJ., concur

                         Announced September 1, 2022


Philip J. Weiser, Attorney General, Frank Lawson, Assistant Attorney General,
Denver, Colorado, for Plaintiff-Appellee

McClintock Law Firm, LLC, Elizabeth A. McClintock, Colorado Springs,
Colorado, for Defendant-Appellant


*Sitting by assignment of the Chief Justice under provisions of Colo. Const. art.
VI, § 5(3), and § 24-51-1105, C.R.S. 2021.
¶1    Matthew Rodolfo Vansant Lopez appeals his multiple

 convictions on two grounds. First, he contends that the trial court

 violated his constitutional right to conflict-free counsel. Second, he

 argues that the trial court erred by failing to disqualify a biased

 juror. We agree with his first contention and therefore reverse his

 convictions and remand his case for a new trial. Because his

 second claim is unlikely to arise on remand, we need not address it.

                           I.    Background

¶2    Lopez and the victim, K.H., knew each other as acquaintances,

 and he invited her to his apartment. When she arrived, he showed

 her his gun collection, then propositioned her for sex. When she

 declined, Lopez told her, “[Y]ou know I’m going to rape you, right.”

 K.H. attempted to flee, but Lopez blocked her path, forced her onto

 his couch, and sexually assaulted her. K.H. reported the assault to

 the police, and when they searched Lopez’s home, they found a

 homemade incendiary or explosive device that looked like a tennis

 ball wrapped in duct tape.

¶3    Lopez was charged with seven felony counts: two counts of

 sexual assault in violation of section 18-3-402, C.R.S. 2021, along

 with two crime of violence sentence enhancers pursuant to section


                                    1
 18-1.3-406(2)(a)(I)(A), C.R.S. 2021; one count of second degree

 kidnapping in violation of section 18-3-302(1), (3), C.R.S. 2021; one

 count of possession of an explosive or incendiary device in violation

 of section 18-12-109(2), C.R.S. 2021; and one count of menacing in

 violation of section 18-3-206(1)(a), (b), C.R.S. 2017. Following a

 jury trial, Lopez was convicted as charged. This appeal followed.

                      II.        Conflict-Free Counsel

¶4    Lopez contends that the trial court violated his constitutional

 right to conflict-free counsel because it did not obtain a valid waiver

 of the right from him. We agree.

                            A.     Additional Facts

¶5    Lopez was prosecuted by the El Paso County District

 Attorney’s Office (DA) and represented by the same attorney

 (defense counsel) throughout the pendency of his case. Before

 entering his appearance as Lopez’s counsel, and then concurrently

 with the representation, defense counsel was prosecuted by the

 same DA for multiple offenses.

¶6    In July 2015, the DA charged defense counsel with

 misdemeanor driving under the influence (DUI); he pleaded guilty in

 July 2016 and received an eighteen-month deferred sentence. In


                                        2
 April 2017, he was charged with a second DUI in the same

 jurisdiction. In November 2017, defense counsel was charged with

 driving under restraint by the DA and was charged with the same

 count again in a separate matter in January 2018. When defense

 counsel pleaded guilty to the April DUI in December 2017, he was

 sentenced to work release, in-home detention, and supervised

 probation, and his 2016 deferred sentence was revoked and

 replaced with a concurrent, identical sentence. In October 2019,

 the week before Lopez’s trial, defense counsel resolved all of his

 pending cases through a global disposition. Defense counsel began

 representing Lopez in August 2017.

¶7    In May 2018, the trial court made the following inquiry into

 whether Lopez had been advised of the potential conflicts of interest

 that existed due to defense counsel’s criminal charges:

           THE COURT: [Defense counsel], have you gone
           through the advisement slash conflict waiver
           issues with Mr. Lopez?

           [Defense counsel]: What conflict waiver? Oh,
           yes.

           THE COURT: Okay. And Mr. Lopez, you’re
           aware of current circumstances, and you’re
           perfectly fine again continuing with
           representation by [Defense counsel]?


                                    3
            MR. LOPEZ: Yes, Your Honor.

            THE COURT: Excellent. Thank you, very
            much.

 Both parties agree that the court did not speak to Lopez again

 regarding the conflict of interest after this conversation.

                   B.   Standard of Review and Law

¶8    In all criminal prosecutions, the accused enjoys the right to

 effective assistance of counsel for their defense. See U.S. Const.

 amend. VI; see also Colo. Const. art. II, § 16; Strickland v.

 Washington, 466 U.S. 668, 685-86 (1984). The right to effective

 assistance of counsel encompasses the right to conflict-free

 representation by counsel. People v. Edehbohls, 944 P.2d 552, 556

 (Colo. App. 1996). “The right to the effective assistance of counsel

 can therefore be violated by ‘representation that is intrinsically

 improper due to a conflict of interest.’” Dunlap v. People, 173 P.3d

 1054, 1070 (Colo. 2007) (quoting People v. Castro, 657 P.2d 932,

 943 (Colo. 1983), overruled on other grounds by West v. People,

 2015 CO 5, ¶ 29).

¶9    Once a potential conflict of interest is apparent, defense

 counsel has a duty to advise the defendant of the nature of the


                                    4
  conflict, and to describe how the conflict may affect their

  representation in plain terms. Edebohls, 944 P.2d at 556. And

  once the trial court learns that counsel has a conflict of interest, it

  “has a duty to inquire into the propriety of continued

  representation.” People v. Delgadillo, 2012 COA 33, ¶ 31.

¶ 10   Although a defendant is entitled to conflict-free counsel, they

  may waive that right in many circumstances. Castro, 657 P.2d at

  944. To waive the right to conflict-free counsel, a defendant must

  be fully advised of the existing or potential conflict. People v.

  Martinez, 869 P.2d 519, 525 (Colo. 1994). A waiver is valid on a

  showing that the defendant was “aware of the conflict and its likely

  effect on the attorney’s ability to offer effective representation and

  that the defendant thereafter voluntarily, knowingly, and

  intelligently relinquished [their] right to conflict-free

  representation.” Castro, 657 P.2d at 946. Further, “‘[t]he record

  must affirmatively show that the trial court fully explained the

  nature of the conflict and the difficulties defense counsel faced in

  [their] effective advocacy for the defendant.’” Edebohls, 944 P.2d at

  557 (quoting Martinez, 869 P.2d at 525).




                                       5
¶ 11   “The violation of a defendant’s right to conflict-free

  representation cannot be viewed as harmless error.” Id. at 559.

  When there is not a valid waiver of a defendant’s right to conflict-

  free representation, reversal of the defendant’s conviction is

  required. Id.

                               C.    Analysis

¶ 12   A conflict of interest exists when defense counsel’s own

  interests could limit their ability to represent a client. Delgadillo,

  ¶ 9. In Edebohls, a division of this court held that a conflict of

  interest exists “when defense counsel has been charged with a

  crime and is susceptible to prosecution, during the pendency of the

  representation of their client, by those responsible for the client’s

  prosecution.” 944 P.2d at 556. In that situation, the Edebohls

  division explained, defense counsel’s interests conflict with the

  client’s interests because the prosecutor “‘might take umbrage at a

  vigorous defense’ of [the] defendant and become more ardent in the

  prosecution of defense counsel” — or, at least, defense counsel may

  fear as much. Id. (quoting Castro, 657 P.2d at 945). This

  case — where the same DA pursued charges against Lopez and

  defense counsel simultaneously — concerns facts nearly identical to


                                      6
  those in Edebohls. See id. Thus, defense counsel labored under an

  actual conflict of interest. See id.

¶ 13   Once a trial court learns that counsel has a conflict of interest,

  its duty “to inquire into the propriety of continued representation”

  includes explaining to the defendant, on the record, the nature of

  the conflict and seeking from the defendant “a narrative response,

  on the record, indicating [their] understanding of the right to

  conflict-free representation and a description of the conflict at

  issue.” Delgadillo, ¶ 31 (citation omitted). Although the trial court

  has broad discretion in this inquiry, it must, at a minimum, ensure

  that the defendant knows the specific nature of the conflict. See,

  e.g., Edebohls, 944 P.2d at 557-58 (waiver was invalid because the

  trial court did not specifically ascertain whether defense counsel

  and defendant had discussed the conflict of interest and it did not

  explain the conflict to the defendant); Delgadillo, ¶¶ 32, 37 (same);

  Martinez, 869 P.2d at 524-29 (waiver was valid because the court

  explicitly made sure that Martinez was aware of counsel’s conflicts

  and their effect on the representation); People v. Preciado-Flores, 66

  P.3d 155, 168-69 (Colo. App. 2002) (same). The trial court did not

  do so here.


                                         7
¶ 14   The People assert that People v. Waddell, 24 P.3d 3, 8 (Colo.

  App. 2000), is instructive here because in that case a division of

  this court found a defendant’s waiver to be knowing and intelligent

  despite the “abbreviated nature” of the court’s discussion of

  conflicts. However, the brevity of the Waddell trial court’s inquiry

  was not the deciding factor in the case. Rather, the waiver in

  Waddell was valid because the court verified that the defendant was

  aware of the specific charges against defense counsel before

  accepting his waiver. Id. at 7. Here, the court only asked if Lopez

  was aware of “current circumstances,” and made no mention of the

  fact that defense counsel had been criminally charged. Thus, the

  court’s inquiry was procedurally deficient. Furthermore, other than

  the words of defense counsel, nothing in the record indicates that

  Lopez was informed of the nature and potential consequences of the

  conflict beforehand. Defense counsel said that he had advised

  Lopez about the conflict but could not confirm how many times he

  had spoken with Lopez on the subject because he did not document

  it, nor could he confirm whether he had a written waiver of conflict

  signed by Lopez, as would be consistent with Colo. RPC 1.7(b)(4).

  Defense counsel also did not refer Lopez to any independent


                                    8
  counsel to advise him regarding the conflict. Accordingly, we

  cannot find that the court’s inquiry was sufficient for Lopez’s waiver

  to be knowing and intelligent.

¶ 15   The People further argue that even if we do not find a knowing

  and intelligent waiver, Lopez should be denied relief unless he can

  satisfy the Sullivan prophylaxis outlined in Ybanez v. People, 2018

  CO 16, ¶¶ 26-29, and West, ¶¶ 3, 36 — that is, a showing that a

  conflict of interest existed, and the conflict itself adversely affected

  counsel’s performance. To prevail under the People’s argument,

  Lopez would have to

             (1) identify a plausible alternative defense
             strategy or tactic that counsel could have
             pursued, (2) show that the alternative strategy
             or tactic was objectively reasonable under the
             facts known to counsel at the time of the
             strategic decision, and (3) establish that
             counsel’s failure to pursue that strategy or
             tactic was linked to the conflict.

  Ybanez, ¶ 27 (citing West, ¶ 57); see also Cuyler v. Sullivan, 446

  U.S. 335, 349-50 (1980).

¶ 16   West, in applying the Sullivan prophylaxis, overruled Castro.

  Castro presumed, rather than required, proof that an actual conflict

  of interest adversely affected the representation. See West, ¶ 2; see



                                      9
also Castro, 657 P.2d at 944-45. However, West expressly limited

its holding to conflicts involving the representation of multiple

codefendants. West, ¶ 36. In Ybanez, our supreme court again

applied the Sullivan prophylaxis, but pointedly noted the express

limitations of West’s holding and explicitly limited the Ybanez

holding in the same way, stating,

           With regard to the kinds of conflicting loyalties
           or interests to which the so-called Sullivan
           prophylaxis . . . is at least potentially
           applicable, in West we acknowledged
           remaining uncertainty and expressly limited
           our holding in that case to the conflicts arising
           from multiple representation implicated there.
           Again today, although for very different
           reasons, we find it unnecessary to decide the
           extent to which the separate standard for
           actual conflicts of interest applies to conflicting
           loyalties or interests apart from those
           implicated by multiple representations.

Ybanez, ¶ 29 (citation omitted). Consistent with the limits of the

holdings in West and Ybanez, neither case mentioned — much less

overruled — Edebohls. Thus, Edebohls, and the division’s

presumption of an adverse effect from the conflict created by both

the defendant and defense counsel facing criminal charges in the

same jurisdiction, remains persuasive authority. Moreover, Castro,




                                   10
  upon which Edebohls relies, appears to have been overruled only in

  conflicts involving multiple representations.

¶ 17   The conflict of interest in this case does not involve multiple

  representations by the defense attorney. Here, the defense attorney

  himself was being prosecuted, making the conflict personal rather

  than professional. When representing codefendants, a lawyer is

  attempting to negotiate the freedom of others. However, in

  situations where defense counsel is under current criminal charges,

  representation of the defendant is likely to be hampered by the fear

  that “‘the prosecutor might take umbrage at a vigorous defense’ of

  defendant and become more ardent in the prosecution of defense

  counsel.” Edebohls, 944 P.2d at 556 (quoting Castro, 657 P.2d at

  945). When defense counsel must balance preserving their own

  freedom against fighting for the best interest of a client, “a reviewing

  court cannot reliably determine to what extent . . . decisions were

  based on legitimate tactical considerations and to what extent they

  were the result of impermissible considerations.” Id. at 559

  (citation omitted). Further, the impact on the zeal with which a

  defense attorney in this position represents a client cannot be




                                    11
  measured and could involve an attorney accused of even more

  serious charges than those defense counsel faced here.

¶ 18       Applying Ybanez, West, and by extension the Sullivan

  prophylaxis to the present case would place an extremely high

  burden on Lopez’s efforts to protect his constitutional rights.

  Because Edebohls has not been overruled and our supreme court

  was careful to limit the reach of West and Ybanez, adopting the

  Sullivan prophylaxis for the actual conflicts of interest represented

  by this case would be a significant shift in Colorado jurisprudence

  — something more appropriate for our supreme court to decide.

  Until that court sets a new direction, we respect the limits of West

  and Ybanez.

                               III.   Conclusion

¶ 19       The judgment is reversed, and the case is remanded for a new

  trial.

           JUDGE FOX and JUDGE CASEBOLT concur.




                                       12